EXHIBIT 10.3

 

Quantity information in Section 2.4 and quantity and pricing information on
Exhibit B to this Agreement has been excluded because it is not material and
would be competitively harmful if publicly disclosed.

 

SUPPLY AND PRIVATE LABEL AGREEMENT

 

This supply and private label agreement (“Agreement”) is entered into as of 12th
day of November, 2018 by and between LD Technology, LLC, a Florida limited
liability company having its principal place of business at 100 North Biscayne
Blvd, Suite 502, Miami, Florida, 33132 (“LD Technology”), and Nature’s Best
Brand, Inc., a Florida corporation having its principal place of business at 305
W. Woodard, Suite 221, Denison TX 75020 (“Nature’s Best”). LD Technology and
Nature’s Best are sometimes collectively referred to herein as the “Parties” and
each, individually, as a “Party.”

 

RECITALS

 

WHEREAS, Nature’s Best is looking to market diagnostic equipment, including the
Product, as hereinafter defined; and

 

WHEREAS, LD Technology manufactures, markets and sells medical devices and is
willing to sell to Nature’s Best, on a private label basis, the Product, and
Nature’s Best is willing to purchase the Product from LD Technology, all upon
the terms and subject to the conditions of this Agreement.

 

WHEREFORE, the Parties do hereby agree as follows:

 

1. Definitions

 

In addition to the terms defined elsewhere in this Agreement, the following
terms, whenever capitalized in this Agreement, shall have the following
meanings:

 

1.1 “Affiliate” shall mean, with respect to a Party, any person that controls,
is controlled by, or is under common control with, a Party. For purposes of this
Agreement, control of a person shall mean either (a) direct or indirect
ownership of more than fifty percent (50%) of the voting interest in the person,
(b) a greater than fifty percent (50%) or greater interest in the equity of the
person or (c) the ability to control the person by contract, board
representation or otherwise.

 

1.2 “Confidential Information” shall have the meaning set forth in Section 10.1
of this Agreement.

 

1.3 “Enhanced Product” shall mean any modification to the Product which enhance
its capabilities or which include improvements in the technology incorporated in
the Product.

 

1.4 “FDA” shall mean the United States Food and Drug Administration or any
successor agency thereof.

 

1.5 “Good Manufacturing Practices” shall mean the applicable United States laws,
regulations, practices, medical device industry standards and requirements in
force from time to time during the Term that apply to the manufacturing of the
Product, including without limitation the requirements of the Federal Food,
Drug, and Cosmetic Act 21 C.F.R. Part 820 -- “Quality System Regulation”; and
FDA guidance documents.

 

1.6 “Infringement Claim” shall mean a claim that the Product infringes upon the
Proprietary Rights of any third party; it being understood that any claim
relating to Nature’s Best’s trademarks shall not constitute an Infringement
Claim.

 

 

   



 

1.7 “Know-how” shall include, but not be limited to, any proprietary know-how,
use and applications know-how, technical information, product formulae and
formulations, inventions, manufacturing processes, data, techniques, technology,
toxicological and ecological data and information, trade secrets and similar
information and materials recording or evidencing LD Technology’s proprietary
expertise relating to the Product and the Specifications, regardless of whether
such information is patentable; any information or other information contained
in any patent application, regardless of whether a patent is ever issued with
respect to such application, results of studies and surveys, in any stage of
development, including, without limitation, modifications, enhancements,
designs, concepts, techniques, methods, ideas, flow charts and all other
proprietary and technical information, material and developments relating to the
Product or otherwise owned by LD Technology.

 

1.8 “Know-how Documentation” shall mean all software, including source codes and
object codes, all designs, manuals and materials, all trade secrets, all
applications for copyrights or patents and all patent, trademark, trade dress,
copyright or other intellectual property rights relating to LD Technology’s
Proprietary Rights, whether such information is in oral, written, tangible,
graphic or electronic form, and whether such information is copyrighted or
categorized as a trade secret or know-how.

 

1.9 The term “person” shall be broadly construed to include any individual,
corporation (including any non-profit corporation), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union or other entity or governmental body.

 

1.10 “Private Label Indicia” shall mean the use on and in the Product of
Nature’s Best name and trademarks as provide in Section 2.1.

 

1.11 “Product” shall mean LD Technology’s TM-Flow System, which are to be
manufactured in accordance with the Specifications, and any Enhanced Product.
References in this Agreement to the Product shall include any Enhanced Product.

 

1.12 “Proprietary Rights” shall mean patent, trademark, trade secret, trade
dress, databases, copyright, or other proprietary or intellectual property
rights.

 

1.13 “Regulatory Standards” shall mean Good Manufacturing Practices, ISO 9001
requirements and other applicable laws, rules, regulations, guidance documents,
and standards of the FDA, as well as any other applicable regulatory standards
with respect to the Products, as such requirements may change from time to time.

 

1.14 “Specifications” shall mean the written specifications for the Product that
are existing as of date of this Agreement and are set forth on Exhibit A to this
Agreement or they may be revised with respect to any Enhanced Product.

 

1.15 “Term” shall have the meaning set forth in Section 9.1.

 

1.16 “Third Party” shall mean an entity or person other than LD Technology,
Nature’s Best or their respective Affiliates.

 

1.17 “LD Technology’s Intellectual Property” shall mean all of LD Technology’s
Intellectual Property, whether tangible or intangible, including the Know-how,
Know-how Documentation, Specifications and LD Technology’s Proprietary Rights.

 

  2

   



 

1.18 “Warranty Claim” shall mean any claim under LD Technology’s warranty,
including any claim that any Product is defective.

 

2. Purchase and Sale

 

2.1 Private Label. On and subject to the terms of this Agreement, LD Technology
will manufacture and sell Products to Nature’s Best which will bear the product
name “PC8B” in place of LD Technology’s product name, presently “TM-Flow.” The
change of name shall be reflected on the physical Product as well as on the
software and screen displays associated with the Product. Except as otherwise
required by law, the Product shall have Nature’s Best name, address and website
instead of that of LD Technology.

 

2.2 Pin Code. LD Technology shall develop and include as part of the Product a
pin code for use in the rental by Nature’s Best of the Product and software for
the first activation of the pin code.

 

2.3 Purchase and Sale. Subject to the terms and conditions of this Agreement, LD
Technology shall manufacture the Product in accordance with the Specifications
and Good Manufacturing Practices; and Nature’s Best shall purchase the Products
from LD Technology in accordance with this Section 2 for and on behalf of
itself, its Affiliates and its sublicensees. Nature’s Best acknowledges that its
right to sell the Product is a non-exclusive right and LD Technology retains the
right to sell the Product and to establish a distribution network for the
Product; provided, however, that any Product sold to any person other than
Nature’s Best shall not bear any of Nature’s Best’s Private Label Indicia.

 

2.4 Minimum Purchase Requirements. In order to maintain LD Technology’s
obligation to provide private labeling of the Product, Nature’s Best’s must make
the following purchases of Product:

 

(a) As used in this Agreement a contract year shall mean the twelve months ended
on November 30, and the contract quarters shall mean the three months ended
February 28/29, May 31, August 31 and November 30, except that the first
contract year shall commence on the date of this Agreement and end on November
30, 2019 and the first contract quarter shall commence on the date of this
Agreement and end on February 28, 2019.

 

(b) During the first contract year, Nature’s Best must purchase and pay for [ 
 ] Products in the first contract quarter and [   ] Products in each of the
second, third and fourth contract quarters.

 

(c) During the second contract year, Nature’s Best shall purchase [   ] Products
in each contract quarter.

 

(d) During the third contract year, Nature’s Best shall purchase [   ] Products
in each contract quarter.

 

(e) During the fourth contract year, Nature’s Best shal purchase [   ] Products
in each contract quarter.

 

(f) In the event that Nature’s Best fails to meet the purchase and payment
requirements for any contract quarter, Nature’s Best shall have 15 business days
from the end of such contract quarter to purchase and pay for the shortfall for
such quarter, and, in the event that Nature’s Best shall have failed to pay for
such shortfall, this Agreement shall automatically terminate; provided, that
Nature’s Best may sell any Products which it has in inventory and which have
been ordered and paid for and LD Technology shall deliver any Products ordered
and paid for in accordance with the terms of the purchase order. The first
Product units purchased in any quarter shall be deemed to be on account of the
shortfall for the preceding quarter. Notwithstanding this Section 2.4(f), in the
event that Nature’s Best’s failure to meet any minimum purchase requirement
results from delays by LD Technology in delivering in a timely manner Products
ordered and paid for by Nature’s Best, Nature’s Best shall be given additional
time to satisfy its purchase obligations resulting from the delay in delivery.

 

  3

   



 

(g) Prior to the expiration of the fourth contract year, the Parties shall
negotiate in good faith for purchase requirements for the following year, which
shall reflect an increase in the quarterly purchase requirements of not less
than 5% nor more than 10%.

 

2.5 Purchase Price. The purchase price for the Products is set forth on Exhibit
B to this Agreement. In the event that LD Technology develops an Enhanced
Product, it shall advise Nature’s Best of the Specification for the Enhanced
Product and standard price for the Enhanced Product and the price for the
Enhanced Product to be paid by Nature’s Best. In no event shall the price
charged by LD Technology to Nature’s Best for any Product be greater than the
lowest price charged by LD Technology to other customers or distributors for
Products without the Private Label Indicia.

 

2.6 Payment of the Purchase Price. Each purchase order shall specify the number
of Products purchased, the delivery date and the delivery location. Upon
acceptance of the purchase order, Nature’s Best shall pay 100% of the purchase
price of the Products ordered. Nature’s Best understands that LD Technology will
not ship any Products until payment has been received, and LD Technology agrees
to ship Product as promptly as possible upon receipt of payment and, unless
there is a delay in payment, LD Technology shall deliver the product to the
address set forth on Nature’s Best’s purchase order in accordance with the
delivery schedule set forth in the purchase order.

 

2.7 Rights. LD Technology grants Nature’s Best the non-exclusive right to market
and sell the Product in the United States, by itself or through subdistributors,
and, to the extent necessary to market and sell the Product, LD Technology
grants Nature’s Best the non-exclusive right to use and deal in commerce with
the LD Technology Intellectual Property. References to the United States include
its commonwealths and territories.

 

2.8 Conflicting Terms. Notwithstanding Nature’s Best’s use of its standard form
of purchase order for ordering or scheduling delivery of Products hereunder or
LD Technology’s use of its standard form of acceptance, nothing in either such
form shall be deemed or construed as amending or modifying the terms of this
Agreement and, in the event of any conflict between this Agreement and any
purchase or delivery order or acceptance issued pursuant to this Agreement, the
terms of this Agreement shall control.

 

2.9 Delivery. Shipping terms are FOB Nature’s Best location in the United States
specified in the purchase order. Risk of loss shall pass to Nature’s Best when
the Products are picked up by the carrier for shipment to the facility
designated by Nature’s Best. All freight, customs, duties, costs, taxes,
insurance premiums, and other expenses relating to such transportation and
delivery of Products, shall be at Nature’s Best’s expense. LD Technology shall
ship Products under appropriate storage conditions and in accordance with any
commercially-reasonable delivery and shipment terms requested by Nature’s Best.

 

  4

   



 

3. Manufacture; Ownership

 

3.1 Specifications. The Specifications for the Product are attached hereto as
Exhibit A. All Products delivered to Nature’s Best shall conform to the
Specifications. LD Technology shall advise Nature’s Best at least 60 days prior
to any change in the Specification unless the change is necessary to comply with
any government regulations or with any order or proposed order of any government
agency. LD Technology represents and warrants that the Products are LD
Technology’s existing standard products, modified only as provided in this
Agreement.

 

3.2 Ownership of LD Technology’s Intellectual Property. All Know-how, Know-How
Documentation and other intellectual property, including the Specifications,
relating to the Products and LD Technology’s other products are, and shall
continue to be, owned solely by LD Technology, and except for the right granted
by this Agreement, Nature’s Best shall have no right or interest therein.

 

3.3 Manufacturing Process. LD Technology shall manufacture and sell the Products
in strict accordance with the then most current Specifications and Regulatory
Standards.

 

3.4 Testing of Products. LD Technology shall test, or cause to be tested, each
batch of the Products manufactured pursuant to this Agreement before delivery to
Nature’s Best. Such testing shall be performed at LD Technology’s facility. The
requirements for such testing shall be established as part of the
Specifications.

 

3.5 Identification Marks. Each item of the Product shall have a unique bar code.
LD Technology shall account for all units of Product by bar code markings in a
manner that clearly enables Nature’s Best and LD Technology to know the sale or
other disposition of each unit of Product. LD Technology shall mark the Product
in accordance with FDA unique device identification procedures..

 

4. Quality Assurance; Inspection; Legal Standards

 

4.1 Rejected Goods/Shortages.

 

(a) Within thirty (30) after delivery of a shipment of the Products, Nature’s
Best shall notify LD Technology in writing of any claim of any shortage in
quantity of any shipment of the Products. Nature’s Best must notify LD
Technology in writing of any obvious defects in Products within ninety (90) days
after delivery of a shipment of the Products and of latent defects in Products
within one hundred eighty (180) days after delivery of a shipment of the
Products. In the event of any rejection or shortage and as Nature’s Best’s sole
remedy for non-conforming Products, LD Technology shall issue a credit to
Nature’s Best for the amount billed by LD Technology for the rejected Products,
or replace the Products or make up the shortage within twenty (20) days after
receiving such notice and accepting such claim, as described below, at no
additional cost to Nature’s Best, and shall make arrangements with Nature’s Best
for the return or destruction (as designated by LD Technology) of any rejected
Products, with such return shipping charges or costs of destruction to be paid
by LD Technology. Upon receipt of such notice and samples or documentation, LD
Technology shall have ten (10) days within which to investigate the claim of
shortage or nonconformity and either accept or reject the claim. In the event of
acceptance of a claim and as Nature’s Best’s sole remedy for non-conforming
Products, LD Technology shall issue a credit to Nature’s Best within ten (10)
days or will replace the Products or make up the shortage within twenty (20)
days of receipt of the claim for nonconformity or shortage.

 

  5

   



 

(b) In the event of a conflict regarding any non-conforming Products that
Nature’s Best and LD Technology are unable to resolve, a sample of such
Products, together with mutually agreed upon questions, shall be submitted by
Nature’s Best to an independent laboratory reasonably acceptable to both Parties
for testing against the Specifications. The test results obtained by such
laboratory shall be final and binding upon the Parties and the fees and expenses
of such laboratory testing shall be borne entirely by the Party against whom
such laboratory’s findings are made. In the event that the test results indicate
that the Products in question do not conform to the Specifications and as
Nature’s Best’s sole remedy for non-conforming Products, LD Technology shall
replace such Products with conforming Products, at no additional cost, to
Nature’s Best within twenty (20) days after receipt of such results.

 

(c) In the event of any Product recall, Nature’s Best’s purchase obligations
shall be suspended until the second contract quarter following the quarter in
which LD Technology has resolved, to Nature’s Best reasonable satisfaction, the
issues which resulted in the recall. Nothing in this Section 4.1(c) shall be
construed to require a purchaser of a Product to accept a replacement product.
All costs and expenses associated with the recall shall be paid by LD
Technology.

 

4.2 Product Warranty. LD Technology shall provide Nature’s Best’s customers with
its standard Product Warranty, which is set forth in Exhibit C. Any claim
Warranty Claim shall be made directly by the end user to LD Technology and shall
be resolved by LD Technology. LD Technology shall have no liability related to
the use of CPT codes or ICD-10 used by the users.

 

4.3 Regulatory; Other Certifications.

 

(a) LD Technology will comply with all then current United States federal, state
and local laws, ordinances, rules and regulations applicable to the conduct of
its business, including, but not limited to, the Regulatory Standards, in
manufacturing the Products and performing its other obligations hereunder.
During the Term, LD Technology will maintain a manufacturing facility, personnel
and quality control and quality assurance programs that comply with the
Regulatory Standards.

 

(b) Each Party shall keep the other informed of any formal or informal inquiry
by any regulatory agency of the federal government or any state authority
relating to Products.

 

(c) Each Party shall promptly notify the other in the event such Party becomes
aware of any adverse effects resulting from the use of the Product. LD
Technology will promptly notify Nature’s Best in the event of any Product recall
or in the event that the FDA or any other United States government regulatory
agency advises LD Technologies of the possibility of a Product recall.

 

5. Representations and Warranties

 

5.1 By LD Technology. LD Technology represents and warrants that: (a) it has the
right to enter into and perform all of its obligations under this Agreement; (b)
the execution, delivery, and performance of this Agreement does not conflict
with, violate or breach, any agreement to which LD Technology is a party; (c) LD
Technology owns and hold all rights to all of the LD Technology’s Intellectual
Property; (d) the Product does not infringe upon the Proprietary Rights of any
third party; and (e) its facilities will be maintained as required herein and
that the Products (i) will be manufactured in strict accordance with the
Specifications and Regulatory Standards, and (ii) have been developed, labeled,
packaged, manufactured, tested, stored, supplied and sold in accordance with the
terms of this Agreement and the Regulatory Standards; and (d) the LD Technology
has received marketing approval from the FDA for the marketing of the Product
for the uses specified in the Product literature provided by LD Technology.

 

  6

   



 

5.2 By Nature’s Best. Nature’s Best hereby represents and warrants to LD
Technology that (a) it has the right to enter into and perform all of its
obligations under this Agreement, and (b) the execution, delivery and
performance of this Agreement does not conflict with, violate or breach any
agreement to which Nature’s Best is a party.

 

6. Infringement and Other Claims

 

6.1 Defense and Settlement of Infringement Claim. In the event that any
Infringement Claim is made against Nature’s Best or any customer of Nature’s
Best, whether or not an action or proceeding has been made against Nature’s Best
or any customer, Nature’s Best shall promptly notify LD Technology, and it shall
be LD Technology’s responsibility, at its cost and expense, to defend any action
relating to an Infringement Claim, to pay any judgment or settlement relating to
an Infringement Claim and to otherwise take any action necessary to resolve the
Infringement Claim. LD Technology shall also reimburse Nature’s Best for any
costs and expenses, including reasonable fees and expenses of counsel, which
Nature’s Best may incur as a result of an Infringement Claim. Nature’s Best’s
purchase obligations shall be suspended during the period from the date Nature’s
Best gives LD Technology notice of an Infringement Claim until the second
contract quarter following the contract quarter in which the Infringement Claim
is resolved. For the avoidance of doubt, it is understood and agreed that LD
Technology shall have no responsibility or liability with respect to Nature’s
Best’s trademark or other markings requested by Nature’s Best on or in the
Product.

 

6.2 Notice of Infringement. In the event that either Party shall receive notice
of any claimed infringement on the Proprietary Rights of any Third Party or in
the event that an action is commenced against either Party alleging
infringement, such Party shall give the other Party prompt written notice
thereof, and LD Technology shall defend the action as provided in Section 6.1 of
this Agreement.

 

6.3 Product Liability and Insurance. LD Technology shall be responsible for any
loss or damage caused by the Product. LD Technology shall maintain product
liability insurance with coverage limited of not less that $1,000,000 which
covers the Products sold by LD Technology to Nature’s Best and shall keep such
insurance in force and effect during the term of this Agreement and for five
years thereafter.

 

7. Limitation of Liability

 

NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY BUT SUBJECT TO THE
OBLIGATIONS OF LT TECHNOLOGY SET FORTH IN SECTION 6, IN NO EVENT WILL EITHER
PARTY HERETO BE LIABLE FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT
DAMAGES SUFFERED BY THE OTHER PARTY ARISING IN ANY WAY OUT OF THIS AGREEMENT,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY. THIS LIMITATION WILL APPLY EVEN
IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

 

  7

   



 

EACH PARTY HEREBY ACKNOWLEDGES THAT THE OTHER PARTY HAS MADE NO WARRANTIES,
EXPRESS OR IMPLIED, OTHER THAN THOSE EXPRESSLY PROVIDED IN THIS AGREEMENT. EACH
PARTY HEREBY EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR ANY PURPOSE, OTHER THAN THAT THE PRODUCT CONFORMS TO THE
SPECIFICATIONS.

 

8. Confidentiality

 

8.1 Obligations. “Confidential Information” shall mean any proprietary
information which is disclosed by either Party to the other in connection with
this Agreement. LD Technology’s Confidential Information shall include the
Know-how, the Know-how Documentation and the Specifications which is clearly
marked as confidential. If any Confidential Information is disclosed orally, LD
Technology shall confirm in writing as the status of the information as being
confidential within ten (10) days after disclosure. Nature’s Best (a) shall
treat as confidential all Confidential Information provided by the other Party,
(b) shall not use such Confidential Information except as expressly permitted
under the terms of this Agreement or as otherwise authorized in writing by LD
Technology, and (c) shall not disclose such Confidential Information to any
Third Party except as may be expressly allowed under this Agreement. Without
limiting the foregoing, Nature’s Best shall use at least the same procedures and
the degree of care to prevent the disclosure of Confidential Information as it
uses to prevent the disclosure of its own confidential information of like
importance. The restrictions set forth in this Section 8 will remain in effect
for one year after termination or expiration of this Agreement. The Parties’
obligations under this Section 8 are in addition to any other obligations of the
Parties under separate confidentiality agreements between them.

 

8.2 Exceptions. The provisions of Section 8.1 of this Agreement shall not apply
to any information or material which Nature’s Best can demonstrate:

 

(a) Is or becomes generally known to and available for use by the public other
than as a result of disclosure by Nature’s Best, or

 

(b) Was independently developed by the Nature’s Best without reference to any
Confidential Information, or

 

(c) Was disclosed to Nature’s Best by a Person who, to Nature’s Best’s
knowledge, either (i) was not under an obligation of confidentiality to LD
Technology or (ii) did not, directly or indirectly, acquire or obtain such
information or material from a person who was under an obligation of
confidentiality to LD Technology.

 

8.3 Disclosure Pursuant to Legal Process. In the event that the Nature’s Best is
required by applicable law, regulation or legal process, to disclose any of the
LD Technology’s Confidential Information, Nature’s Best will notify LD
Technology promptly so that LD Technology may, at its cost, seek a protective
order or other appropriate remedy or, in its sole discretion, waive compliance
with the terms of this Agreement. Nature’s Best shall not disclose any
Confidential Information until the court has made a ruling. In the event that no
such protective order or other remedy is obtained, or in the event that LD
Technology waives compliance with the terms of this Section 10, Nature’s Best
will furnish only that portion of the Confidential Information which it is
advised by its counsel is legally required and will exercise all reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded the Confidential Information.

 

  8

   



 

8.4 Equitable Relief. Nature’s Best agrees that any violation or threatened
violation of any of the provisions of this Section 8 shall cause immediate and
irreparable harm to LD Technology. In the event of any breach or threatened
breach of this Agreement, Nature’s Best agrees that LD Technology may seek
preliminary and permanent injunctions by a court of competent jurisdiction
prohibiting Nature’s Best from any violation or threatened violation of such
provisions and compelling Nature’s Best to comply with such provisions. This
Section 8.4 shall not affect or limit, and the injunctive relief provided in
this Section 8.4 shall be in addition to, any other remedies available to LD
Technology at law or in equity for any such violation.

 

8.5 Return of Confidential Information. Upon the expiration or termination of
this Agreement, each Party shall return or destroy and remove from its computer
system all Confidential Information of the other Party except that Nature’s Best
may maintain one (1) copy of archival purposes and either Party shall be
entitled to retain any Confidential Information which is required to be
maintained by regulatory authorities, in each case subject to the obligations of
confidentiality set forth in this Section 8.

 

8.6 Obligations Survive Termination. LD Technology’s obligations pursuant to
this Section 8 shall survive any termination of this Agreement.

 

9. Term/Termination

 

9.1 Term and Expiration. The term of this Agreement (the “Term”) shall begin on
the date of this Agreement and will continue until November 30, 2022. For each
contract quarter for which Nature’s Best meets the minimum purchase
requirements, the Term shall be extended for a period of one contract quarter.
For the avoidance of doubt, for the first contract quarter for which Nature’s
Best meets its purchase requirement, the Term shall be extended to February 28,
2023.

 

9.2 Mutual Consent. This Agreement may be terminated at any time upon the
written mutual agreement of the Parties.

 

9.3 Termination for Failure to Meet Minimum Purchase Requirements. In the event
that Nature’s Best fails to meet the minimum purchase and payment requirements
set forth in Section 2.4 and has not made up any shortfall as provided in
Section 2.4, this Agreement shall automatically terminate as provided in Section
2.4(f). Termination shall be LD Technology’s sole remedy for Nature’s Best’s
failure to meet minimum purchase requirements.

 

9.4 Inclusive Remedy. Except as otherwise provided in this Agreement, each Party
shall have the rights and remedies set forth herein in addition to any other
remedies which it may have under law or equity. Each Party shall have the sole
discretion to determine which of its available rights and remedies, if any, it
shall pursue and such Party shall not be required to exhaust any of its other
rights or remedies before pursuing any one of the rights and remedies set forth
in this Agreement.

 

9.5 Survival. Expiration or termination of this Agreement shall not relieve
either Party of its obligations incurred prior to expiration or early
termination. Notwithstanding anything to the contrary contained in this
Agreement, the following provisions of this Agreement shall survive any
termination: 2.3 (last sentence), 3.2, 4.1, 6, 7, 8, 9.6, 10, 11, and Section 1
to the extent definitions are embodied in the preceding listed Sections, as well
such other provisions as, by their context are intended to survive such
expiration or termination.

 

10. Governing Law; Dispute Resolution

 

  9

   



 

10.1 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida applicable to agreements executed and to
be performed wholly within such state and without regard to principles of
conflicts of law.

 

10.2 Arbitration.

 

(a) Except as provided in Sections 8.4of this Agreement, any dispute,
controversy or claim arising out of or in relation to this Agreement or the
breach hereof shall be finally settled by binding arbitration in Miami, Florida
in accordance with the rules then in effect of the American Arbitration
Association by three (3) arbitrators, one appointed by LD Technology, one
appointed by Nature’s Best and the third arbitrator to be selected by mutual
agreement of the initial two arbitrators. In the event that either Party
appoints an arbitrator and the other Party fails to appoint an arbitrator within
sixty (60) days following the appointment of the first arbitrator, the second
arbitrator shall be appointed by or in accordance with a procedure established
by the presiding officer of the American Arbitration Association in Miami,
Florida. In the event that the two arbitrators fail to select a third arbitrator
within sixty (60) days after the appointment of the second arbitrator, the third
arbitrator shall be appointed in the manner set forth in the preceding sentence.
The award rendered shall be final and binding upon both Parties; provided,
however, that the arbitrators shall have no power or authority to amend any
provisions of this Agreement. The judgment rendered by the arbitrators shall
include costs of arbitration, reasonable attorneys’ fees and reasonable costs
for any expert and other witnesses

 

(b) The provisions of Section 10.2(a) shall not apply to, and neither Party
shall be prevented from, seeking injunctive or other equitable relief and/or
damages from any court having jurisdiction pursuant to Section 8.4.

 

11. General Provisions

 

11.1 Independent Contractors. In all matters relating to this Agreement,
Nature’s Best and LD Technology shall act as independent contractors, neither
shall be the employee, joint venturer, partner or agent of the other, and each
shall assume any and all liability for its own acts. Neither Nature’s Best nor
LD Technology shall have any authority to assume or create obligations, express
or implied, on behalf of the other Party or any subsidiary or Affiliate of the
other Party, and neither Party shall have any authority to represent the other
Party as its agent, employee, partner or in any other capacity.

 

11.2 Entire Agreement. This Agreement, including all exhibits hereto which
constitute an integral part of this Agreement, sets forth the entire agreement
and understanding between the Parties and supersedes all prior or
contemporaneous written or oral agreements, promises, representations,
understandings, letters of intent and negotiations, between the Parties with
respect to the subject matter of this Agreement. No part of this Agreement may
be modified or amended, nor may any right be waived, except by a written
instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement or a waiver and is signed by
authorized officers of the Parties to this Agreement, or, in the case of waiver,
by the Party granting the waiver. No course of conduct or dealing or trade usage
or custom and no course of performance shall be relied on or referred to by any
Party to contradict, explain or supplement any provision of this Agreement, it
being acknowledged by the Parties that this Agreement is intended to be, and is,
the complete and exclusive statement of the agreement with respect to its
subject matter. Any waiver shall be limited to the express terms thereof and
shall not be construed as a waiver of any other provisions or the same
provisions at any other time or under any other circumstances. No delay or
failure by either Party to exercise any right under this Agreement, and no
partial or single exercise of that right, shall constitute a waiver of that or
any other rights.

 

  10

   



 

11.3 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their successors and assigns. Notwithstanding the
foregoing, neither Party hereto shall have the right to assign any of its rights
or obligations under this Agreement (whether by operation of law or otherwise)
without the prior written consent of the other Party, except that each Party
shall have the right to assign its interest in this Agreement in the event of
the merger or consolidation of that Party into another entity or in the event of
a sale by that Party of all or substantially all of its operating assets or, in
the case of Nature’s Best, its rights to distribute the Products.

 

11.4 Partial Invalidity. If any provision of this Agreement is finally held to
be invalid, illegal or unenforceable by a court of competent jurisdiction or an
arbitrator, the validity, legality and enforceability of the remaining
provisions shall not be affected or impaired in any way and the invalid, illegal
or unenforceable provision shall be reformed by such court or arbitrator to best
approximate the original intent of the Parties in a manner consistent with
applicable law.

 

11.5 Notices. All notices, requests or other communications required or
permitted to be given under this Agreement to any Party shall be in writing and
shall be deemed to have been sufficiently given when delivered by personal
service or sent by registered mail, overnight courier services with provided
evidence of delivery or attempted delivery, or email or facsimile to the
recipient at the address set forth in the introductory paragraph of this
Agreement to the attention of the person who signed this Agreement on behalf of
such party, or at such other address or telecopy number or email as such is set
forth on the signature page of this Agreement. Any Party may, by like notice,
change the address, person, facsimile number or email to whom notice is
directed. Notice shall be deemed given when received or when attempted delivery
is made, provided that notice by email or telecopier shall be deemed given when
receipt is acknowledged by the recipient. If no telecopier number is given for
either Party, notice to such Party shall not be given by telecopier.

 

11.6 Force Majeure. If the performance of this Agreement or any obligations
hereunder, other than the payment of money, is prevented, restricted or
interfered with by reason of fire or other casualty or accident, strikes or
labor disputes, war or other violence, terrorism, any law, order, proclamation,
ordinance, demand or requirement of any government agency, or any other act or
condition beyond the control of the Parties hereto, the Party so affected, upon
giving prompt notice to the other Party shall be excused from such performance
(other than the obligation to pay money) during such prevention, restriction or
interference.

 

11.7 Further Instruments. Each Party shall, without payment of any additional
consideration by any other Party, at any time on or after the execution of this
Agreement take such further action and execute such other and further documents
and instruments as the other Party may reasonably request.

 

  11

   



 

11.8 Expenses. Each party shall pay its own expenses in connection with this
Agreement.

 

11.9 Counterparts and Headings. This Agreement may be signed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Headings in this Agreement are included herein for
convenience or reference only and shall not constitute a part of this Agreement
for any other purpose.

 

11.10 Mutual Drafting. The Parties acknowledge and agree that: (a) this
Agreement is the result of negotiations between the Parties and will not be
deemed or construed as having been drafted by any one Party, (b) each Party and
its counsel have reviewed and negotiated the terms and provisions of this
Agreement and have contributed to their revision, (c) the rule of construction
to the effect that any ambiguities are resolved against the drafting party will
not be employed in the interpretation of this Agreement and (d) neither the
drafting history nor the negotiating history of this Agreement or the
Transaction Documents may be used or referred to in connection with the
construction or interpretation thereof.

 

11.11 Delivery of Agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing
with the same force and effect as if such facsimile or “.pdf” signature page
were an original thereof. If less than a complete copy of this Agreement is
delivered by either party, the other party is entitled to assume that delivering
party accepts and agrees to all of the terms and conditions of the pages not
delivered unaltered.

 

[The Next Page is the Signature Page]

 

  12

   



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written in the Preamble hereof.

 



NATURE’S BEST BRANDS, INC.   By: /s/ Larry Biggs

Name:

Larry Biggs Title: CEO  

LD TECHNOLOGY, LLC

 

By:

/s/ Albert Maarek

Name:

Albert MAAREK

Title:

CEO LD TECHNOLOGY



 



13




 

Exhibit A

 

Specifications

 

"TM-FLOW System” includes the combination of proprietary hardware (Sweat C
system, TBL-ABI system, LDOXI oximeter), and software which allows for the
recording and analysis of sudomotor function, ankle brachial measurements and
Cardiac Autonomic Reflex tests hereafter referred to as the “Product”.

 

“PRODUCT” SPECIFICATIONS

1. Software: PC8B

2. Hardware: Galvanic Skin Response

a. Electronic Hardware box Ref. LDT-17 (Q=1)

b. Disposable Electrodes (Q=100)

c. Reusable Cables: Ref. LDT-19 (Q=2)

d. USB cable

3. Hardware: Oximeter Ref. LD Oxy

a. Oximeter connection cable: Ref. OxiC OR LD OXY Bluetooth

4. Hardware: Ankle Brachial Index (ABI)

Standard Bluetooth Blood Pressure Cuffs (Q=3) and Large Bluetooth Blood Pressure
Cuff (Q=1). Ref. TBL ABI

5. Manometer and Mouthpieces

 



 

   



 

Exhibit B

 

Pricing

 

Pricing is based on the quantity of units purchased per quarter.

 

Period

 

Purchase Commitment/Quarter

 

Price per Unit

 

Year 1, First quarter

 

[  ]

 

$

[ ]

 

Year 1, Second, third and Fourth quarters

 

[  ]

 

$

[ ]

 

Year 2, all quarters

 

[  ]

 

$

[ ]

 

Year 3, all quarters

 

[  ]

 

$

[ ]

 

Year 4, all quarters

 

[  ]

 

$

[ ]

 

 



  2

   



 

Exhibit C

 

Product Warranty

 

LD Technology Products (medical devices and/or accessories) are warranted to be
free from defects in materials and workmanship appearing within ONE YEAR from
the date of delivery.

 

The OBL distributor has the option to purchase each year and for 4 years an
extended warranty for $500 per year. The extended warranty will cover the
hardware and accessories as well as the update of the software.

 

At our discretion, we will either repair or replace, free of charge, any LD
Product covered by the above warranties.

 

Repair or replacement is our only responsibility, and your only remedy under the
above warranties.

 

THE FOREGOING IS THE SOLE WARRANTY PROVIDED BY OUR COMPANY IN CONNECTION WITH
THE PRODUCTS, AND OUR COMPANY HEREBY DISCLAIMS ANY OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. IMPLIED WARRANTIES AND OTHER TERMS THAT MAY BE IMPOSED BY
LAW, IF ANY, ARE LIMITIED IN DURATION TO THE PERIOD OF THE ABOVE EXPRESS
WARRANTY.

 

OUR COMPANY SHALL NOT BE LIABLE FOR LOSS OF USE OR ANY OTHER SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR INDIRECT COSTS, EXPENSES OR DAMAGES.

  3

 